DETAILED ACTION
This action is in response to applicant's amendment filed 10/21/20.
The examiner acknowledges the amendments to the claims.
Claims 1-9, 11-26 are pending in this application.  Claims 7, 11, 19, 21-26 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/20, 11/13/20, 12/02/20, 12/29/20, and 01/06/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 2, “the first leg member” should rather read as --the first jaw member--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-14, 16-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessel et al., hereinafter “Hessel” (U.S. Pat. No. 5,797,922) (cited in IDS filed 11/13/20).
Regarding claim 1, Hessel discloses a clip applier configured to apply a surgical clip to tissue, the clip applier comprising:
a first jaw member 60a (see Figures 1-2, 6-7) configured to engage a distal portion of a first leg member of the surgical clip 26;
60b configured to engage a distal portion of a second leg member of the surgical clip (Id.); and
at least one stabilizing member (80a on lateral side of first jaw member 60a and 80b on opposing lateral side of second jaw member 60b) integral or secured to at least one of an inner surface of the first jaw member and an inner surface of the second jaw member, the at least one stabilizing member defining a space or cavity (between 80a and 80b) configured to receive a proximal portion of the surgical clip (portion proximal to distal end 120/130 of surgical clip) and to reduce lateral movement of the surgical clip (since 80a and 80b would block lateral movement of the clip).
	Regarding claim 2, Hessel discloses the clip applier does not proximally abut the surgical clip when the first and second jaw members are in an open configuration (during the release of the clip 26, when the jaw members are in open configuration, the clip applier does not proximally abut the clip).
	Regarding claim 3, Hessel discloses a longitudinal channel on at least one of the first jaw member and the second jaw member opposite of the at least one stabilizing member (see Figure 7; linear longitudinal channel opposite of stabilizing member 80a receives stabilizing member 80a when jaws are in closed position) and configured to receive the at least one stabilizing member when the first and second jaw members are in a closed configuration (Id.).
	Regarding claim 4, Hessel discloses the at least one stabilizing member comprises first and second longitudinal walls (see both 80 in Figure 4) configured to receive the proximal portion of the surgical clip when the first and second jaw members 120/130 of surgical clip can be received in the space between both 80).
	Regarding claim 5, Hessel discloses the first and second longitudinal walls have substantially flat inner side surfaces (see both 80 in Figure 4).
	Regarding claim 6, Hessel discloses a proximal end of the space or cavity is closed (see proximal wall 74 in Figure 4 that encloses the proximal end of the space/cavity).
	Regarding claim 8, Hessel discloses the at least one stabilizing member is configured to slide over the proximal portion of the surgical clip when the clip applier closes (when the jaws close from position in Figure 6 to Figure 7, 80 slides over portion proximal to distal end 120/130 of surgical clip).
	Regarding claim 9, Hessel discloses at least one first recess 76 (see Figure 7 and col. 5, lines 10-12) on the distal portion of the first jaw member 60a, the at least one first recess configured to receive a boss member on the distal portion of the first leg member (such as boss 130; see Figures 2 and 7); and at least one second recess 76 on the distal portion of the second jaw member 60b, the at least one second recess configured to receive a boss member (such as boss 120) on the distal portion of the second leg member.
	Regarding claim 12, Hessel discloses the first jaw member comprises a longitudinal channel 70 configured to receive a portion of the first leg member (see Figures 4 and 7).
	Regarding claim 13, Hessel discloses a method of loading a clip applier with a surgical clip (see abstract, Figures 1-2 and col. 6, lines 1-11), the surgical clip 112, 110 (see Figures 2 and 5a), the method comprising:
engaging a distal portion of the first leg member 112 with a first jaw member 60a of the clip applier (see Figures 4 and 7, col. 5, lines 4-6);
engaging a distal portion of the second leg member 110 with a second jaw 60b member of the clip applier (Id.); and
receiving a proximal portion of the surgical clip (portion proximal to distal end 120/130 of surgical clip) in a space or cavity (between 80a and 80b) defined by at least one stabilizing member (80a on lateral side of first jaw member 60a and 80b on opposing lateral side of second jaw member 60b) integral or secured to at least one of an inner surface of the first jaw member and an inner surface of the second jaw member to reduce lateral movement of the surgical clip (since 80a and 80b would block lateral movement of the clip).
	Regarding claim 14, Hessel discloses receiving the proximal portion of the surgical clip comprises receiving the proximal portion between first and second longitudinal walls of the at least one stabilizing member (portion proximal to distal end 120/130 of surgical clip is received in the space between 80a and 80b).
	Regarding claim 16, Hessel discloses pivoting the first and second jaw members into a closed configuration (60a and 60b close from Figure 6 to Figure 7); sliding the at least one stabilizing member over the proximal portion of the surgical clip (when the jaws close from position in Figure 6 to Figure 7, 80 slides over portion proximal to distal end 120/130 of surgical clip): and receiving the at least one stabilizing member in a longitudinal channel of the at least one of the first jaw member and the second jaw 80a receives stabilizing member 80a when jaws are in closed position).
	Regarding claim 17, Hessel discloses engaging the distal portion of the first leg member comprises receiving a boss member 130 into at least one recess 76 on the distal portion of the first jaw member 60a (see Figures 2, 7 and col. 5, lines 10-12), and wherein engaging the distal portion of the second leg member comprises receiving a boss member 120 into at least one recess 76 on the distal portion of the second jaw member 60b (Id.).
	Regarding claim 18, Hessel discloses receiving a portion of the first leg member in a longitudinal channel 70 of the first jaw member 60a (see Figures 4 and 7 and col. 5, lines 4-6).
	Regarding claim 20, Hessel discloses a surgical clip assembly (see Figures 1-2) comprising:
a surgical clip 26 comprising a first leg member 112 having a first boss member 130 at a distal portion and a second leg member 110 having a second boss member 120 at a distal portion (see Figures 2 and 5a); 
a clip applier comprising:
a first jaw member 60a comprising a recess 76 on a distal portion receiving the first boss member 130 (see Figures 2, 7 and col. 5, lines 10-12);
a second jaw member 60b comprising a recess 76 on a distal portion receiving the second boss member 120 (see Figures 2, 7 and col. 5, lines 10-12),
80a on lateral side of first jaw member 60a and 80b on opposing lateral side of second jaw member 60b) integral or secured to at least one of an inner surface of the first jaw member and an inner surface of the second jaw member, the at least one stabilizing member comprising first and second longitudinal walls defining a space or cavity (between 80a and 80b) that receives a proximal portion of the surgical clip (portion proximal to distal end 120/130 of surgical clip) to reduce lateral movement of the surgical clip (since 80a and 80b would block lateral movement of the clip): and
a longitudinal channel (see Figure 7; linear longitudinal channel opposite of stabilizing member 80a receives stabilizing member 80a when jaws are in closed position) on at least one of the first jaw member and the second jaw member opposite of the at least one stabilizing member.
wherein the clip applier does not proximally abut the proximal portion of the surgical clip when the first and second jaw members are in an open configuration (during the release of the clip 26, when the jaw members are in open configuration, the clip applier does not proximally abut the clip) and the longitudinal channel on at least one of the first jaw member and the second jaw member receives the at least one stabilizing member when the first and second jaw members are in a closed configuration (see Figure 7; linear longitudinal channel opposite of stabilizing member 80a receives stabilizing member 80a when jaws are in closed position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hessel (U.S. Pat. No. 5,797,922) in view of Garland (U.S. Pat. No. 2,635,238) (cited in IDS filed 05/19/20)
Regarding claim 15, Hessel discloses the claimed invention, as discussed above, including receiving a proximal portion of the surgical clip 26, except does not explicitly disclose providing a space proximal of the proximal portion when the first and second jaw members are in an open configuration to allow at least one of the first and second leg members to lengthen during closure of the surgical clip.
In the same field of art, namely clip appliers, Garland teaches in Figures 2-4 receiving a proximal portion of surgical clip 10 provides a space proximal of a proximal portion of the clip when first and second jaw members 13, 14 are in an open configuration (see Figure 2) to be capable of allowing at least one of first and second leg members of the clip to lengthen during closure of the surgical clip (see Figure 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a proximal space as claimed, as taught by Garland, to Hessel in order to allow for the clip to deform or shift in the proximal direction when moving into a closed configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/08/2021